DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34,44,46,48,50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 32-34,44,46,48,50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim 32: Claim recites “when a first condition that an actual file on a disk is mapped as a virtual file on a memory by the predetermined process; a fourth condition that the first condition occurs consecutively…” It is unclear how fourth condition is achieved without existence of second and third conditions.
Claim 33: Claim recites “when a first condition that an actual file on a disk is mapped as a virtual file on a memory by the predetermined process; a fifth condition that the predetermined process is a program which is not associated with a kind of the actual file…”. It is unclear how fifth condition is achieved without existence of second, third and fourth conditions.

Claim 53: Claim recites “the judging step judges the predetermined process as a ransomware, when a ninth condition that a file structure of the actual file is rewritten to inappropriate status by the function for writing data to the actual file is further satisfied”. It is unclear how ninth condition is achieved without existence of first, second, third, fourth, fifth, sixth, seventh and eight conditions.
Claims 44,46,48,50-52, dependent on claims 32-32, follow therewith.
Allowable Subject Matter
Claims 31,43,45,47,49 are allowed.

Response to Amendment
The previous ground of rejection based on Soman reference is withdrawn in view of applicant's argument filed 12/16/2020.  However, claims 32-34,44,46,48,50-53 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant has argued that the word “fourth” is used merely as an arbitrary label in claim 32. The word “fourth” is not used in a manner intended to show that it will occur fifth in a sequence after first, second, third conditions are satisfied. The “fourth” condition can potentially be satisfied even when a “third” condition is not satisfied for example.
In response: Examiner disagree. First, examiner is not disputing whether “fourth” condition is or not used in a sequence after first to third conditions are satisfied. Second, numbers are not simply understood as arbitrary names because they have established definition already and that number 4 Applicant is advised to state clearly existence of conditions 1-3 and its functionality for claim to be clear and definite form.  
Applicant has argued that the word “fifth” is used merely as an arbitrary label in claim 33. The word “fifth” is not used in a manner intended to show that it will occur fifth in a sequence after first, second, third, fourth conditions are satisfied. The “fifth” condition can potentially be satisfied even when a “fourth” condition is not satisfied for example.
In response: Examiner disagree. First, examiner is not disputing whether “fifth” condition is or not used in a sequence after first to fourth conditions are satisfied. Second, numbers are not simply understood as arbitrary names because they have established definition already and that number 5 implies numbers 1-4 have to exist as well. In order to establish fifth condition one must state existence of first, second, third, fourth condition explicitly in the claim regardless whether “fifth” condition can potentially be satisfied even a “fourth” condition is not satisfied. Applicant is advised to state clearly existence of conditions 1-4 and its functionality for claim to be clear and definite form.  
Applicant has argued that the word “seventh” is used merely as an arbitrary label in claim 34. The word “seventh” is not used in a manner intended to show that it will occur seventh in a sequence after first, second, third, fourth, fifth and sixth conditions are satisfied. The “seventh” condition can potentially be satisfied even a “sixth” condition is not satisfied for example.
In response: Examiner disagree. First, examiner is not disputing whether “seventh” condition is or not used in a sequence after first to sixth conditions are satisfied. Second, numbers are not simply understood as arbitrary names because they have established definition already and that number six implies numbers 1-5 have to exist as well. In order to establish seventh condition one must state existence of first, second, third, fourth, fifth condition explicitly in the claim regardless whether Applicant is advised to state clearly existence of conditions 1-6 and its functionality for claim to be in a clear and definite form.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOSUK SONG/              Primary Examiner, Art Unit 2435